Citation Nr: 1314885	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  08-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's lumbar spine degenerative disc disease, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel

INTRODUCTION

The Veteran had active service from March 1977 to March 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which recharacterized the Veteran's lumbar spine disorder as lumbar spine degenerative disc disease; increased the evaluation for that disability from 10 to 20 percent; effectuated the award as of June 22, 2007; and denied a TDIU.  In October 2010, the Board remanded the Veteran's appeal for further action.  

The Board has reviewed both the Veteran's physical claims files and her "Virtual VA" file so as to insure a total review of the evidence.   

In January 2012, the Appeals Management Center (AMC) determined that the Veteran had submitted a claim of entitlement to service connection for a right elbow disorder.  The issue has not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the AMC, in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  


REMAND

In her April 2012 Appeal to the Board (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The Veteran should be scheduled for the requested hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.707, 20.1304 (2012).  

Accordingly, the case is REMANDED for the following action:
Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Notify the Veteran and her agent of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

